Frontage and Access Roads — Regulation The State Highway Commission does have the authority under both 47 O.S. 15-106 [47-15-106] (1961) and 69 O.S. 1302 [69-1302] (1968) to alter the frontage road so as to regulate traffic going onto Highway 70, a limited access highway.  In your letter of October 25, 1968, you give the following background in your request for an opinion.  "State Highways 70 and 77 intersect in Ardmore, Oklahoma. Highway 70 runs east and west and 77 runs north and south. Located on each side of Highway 77 are frontage roads which also intersect with Highway 70. The frontage roads are maintained by the city. Recently the State Highway Commission altered the frontage road so as to require all traffic entering Highway 70 to make a right turn and go east." Your question then, in effect, is whether the State Highway Commission has the authority to alter the frontage road where it intersects State Highway 70 in Ardmore.  O.S.L. 1968, ch. 415, Section 1303 (69 O.S. 1302 [69-1302] (1968)) is relevant to your inquiry and provides: "Each governing body shall have authority to designate and establish limited access facilities as new and additional highways, or may designate any existing street or highway as a limited access facility. The governing body shall have authority to provide for the elimination of intersections at grade of limited access facilities with any highway, road, street, or alley now or hereafter existing, either by grade separation, or by closing off such other highway, road, street, or alley, or by otherwise protecting such limited access facility." O.S.L. 1968, ch. 415, Section 219 (69 O.S. 219 [69-219] (1968)) defines the "governing body" as used in the previous section to mean: "The legislative authority of any city or town for all streets and high ways within the corporate limits of such city or town; and the Board of County Commissioners of each county as to all county highways; and the State Highway Commission of the State of Oklahoma as to all state highways." The minutes of the State Highway Commission indicate that on March 1, 1965, State Highway 70 in Ardmore was designated a limited access facility. Therefore, in accordance with O.S.L. 1968, ch. 415, Section 1303, supra, the State Highway Commission, being the governing body, has the authority to alter the intersection of the questioned frontage road and State Highway 70.  The official plans of the State Highway Department reflect that the frontage d is part of the right-of-way of State Highway 77 and is on the State Highway stem.  Title 47 O.S. 15-106 [47-15-106] (1961), provides: "(a) Local authorities in their respective jurisdictions shall place and maintain such traffic-control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this act or local traffic ordinances or to regulate, warn or guide traffic. All such traffic-control devices hereafter erected shall conform to the state manual and specifications.  "(b) Local authorities in exercising those functions referred to in the preceding paragraph with regard to streets and highways which are a continuation of state or federal numbered highways shall be subject to the direction and control of the State Highway Commission." (Emphasis added) Under the preceding section the State Highway Commission has the ultimate authority to regulate traffic on the State Highways and therefore on the frontage ad and State Highway 70.  It is, therefore, the opinion of the Attorney General that the State Highway Commission does have the authority under both 47 O.S. 15-106 [47-15-106](d) O.S.L. 1968, ch. 415, Section 1303 (69 O.S.Supp. 1968 Section 1302[69-1302] [69-1302]) to r the frontage road so as to regulate traffic going on to Highway 70, a limited access highway.  (DAVID L. RUSSELL)